DETAILED ACTION
The amendment filed on August 2, 2021 has been entered.
Claims 2-10, 12-16 and 18-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10, 12-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective 
Claim 6 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.

Claim 21 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-10, 12-16 and 18-22 as best understood are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al. (WO 2005/096377).
Clarke et al. (Figures 1-5) discloses a fluid heat exchanger 10 for cooling an electronic device (abstract), the heat exchanger 10 comprising:
a plurality of walls 13 defining a corresponding plurality of microchannels, wherein each microchannel extends from a first end 20 to a second end 21, and wherein the plurality of microchannels defines at least two opposed outer microchannels and a centrally located microchannel positioned between the opposed outer microchannels (Figure 2, annotated, next page);


    PNG
    media_image1.png
    345
    736
    media_image1.png
    Greyscale


a fluid inlet passage configured to deliver a heat-exchange fluid to each microchannel (Figure 3, annotated, below); and


    PNG
    media_image2.png
    613
    855
    media_image2.png
    Greyscale


fluid outlet passage having an enlarged outlet region (light shaded) from the centrally located microchannel compared to a corresponding outlet region (dark shaded) from both of the opposed outer microchannels (annotated Figure 3, page 5);
wherein the enlarged outlet region of the fluid outlet passage is positioned adjacent the first end 20 of the centrally located microchannel and wherein the corresponding outlet region is positioned adjacent the first end 20 of both of the opposed outer microchannels;
but does not disclose the fluid inlet passage configured to deliver a heat-exchange fluid to each microchannel at a position between the corresponding first end 20 and the corresponding second end 21 of a respective microchannel.
Clarke et al. (Figures 7-11) discloses a fluid heat exchanger 30 for cooling an electronic device 40, the heat exchanger 30 comprising:
a plurality of walls 13 defining a corresponding plurality of microchannels, wherein each microchannel extends from a first end to a second end (top to bottom in Figure 11), and wherein the plurality of microchannels defines at least two opposed outer microchannels and a centrally located microchannel positioned between the opposed outer microchannels (annotated Figure 2, page 5);
a fluid inlet passage 31; and
a fluid outlet passage 32, 33;
wherein the fluid inlet passage 31 is configured to deliver a heat-exchange fluid to each microchannel at a position between the corresponding first end and the corresponding second end of a respective microchannel (Figure 11) for the purpose improving heat exchange (page 4, lines 19-21).

Regarding claim 3, as applied to claim 2 above, in the combination of Figure 3 (annotated, page 5) and Figure 11, the enlarged outlet region would comprise a first enlarged outlet region (i.e. with respect to fluid outlet passage 32 of Figure 11), wherein the fluid outlet passage further defines a second enlarged outlet region (i.e. with respect to fluid outlet passage 33 of Figure 11) from the centrally located microchannel compared to a second corresponding outlet region from both of the opposed outer microchannels.  In other words, Figure 11 teaches first and second enlarged outlet regions corresponding to the fluid outlet passages 32, 33, respectively.
Regarding claim 4, in the combination of Figure 3 (annotated, page 5) and Figure 11, the enlarged outlet region would result in the second enlarged outlet region is positioned adjacent the second end of the centrally located microchannel and wherein the second corresponding outlet region from both of the opposed outer microchannels is positioned adjacent the second end of each respective both of the opposed outer microchannels.  In other words, Figure 11 discloses first and second enlarged outlet regions positioned adjacent the first and second ends of the microchannels, respectively.
Regarding claim 5, as applied to claim 2 above, Figures 1-2 and 4 disclose a seal 14, wherein the fluid inlet passage and the fluid outlet passage are separated from each other by the seal 14.

Regarding claim 7, Figures 1-2 disclose a plate 15 extending across the plurality of distal edges (i.e. top) of the walls 13 to close off each of the plurality of the microchannels across a region positioned opposite the heat spreader plate 11 relative to the plurality of microchannels.
Regarding claim 8, Figure 1 discloses a seal 14, wherein the seal 14 is a portion of the plate 15.
Regarding claim 9, Figure 3 (annotated, page 5) discloses the fluid inlet passage comprises an inlet opening 22 to the plurality of microchannels, and wherein the plate 15 defines the inlet opening 22.
	Regarding claim 10, as applied to claim 2 above, Figure 3 (annotated, page 5) discloses the enlarged outlet region from the centrally located microchannel has a larger cross-sectional area compared to a cross-sectional area of the corresponding outlet region from one of the opposed outer microchannels.
	Regarding claim 12, as applied to claim 2 above, Figure 3 (annotated, page 5) discloses the fluid outlet passage comprises an outlet opening to receive fluid from each microchannel, wherein each respective outlet opening is positioned adjacent the corresponding first end 21 of the respective microchannel.  
Regarding claim 13, in the combination of Figure 3 (annotated, page 5) and Figure 11, the outlet opening to receive fluid from each microchannel comprises a first outlet opening to receive fluid from each microchannel, wherein the fluid outlet passage further comprises a 
	Regarding claim 14, Figure 3 (annotated, page 5) discloses a fluid flow path extends from each outlet opening to a corresponding outlet region 23.
	Regarding claim 15, as applied to claim 12 above, Figure 3 (annotated, page 5) discloses the fluid outlet passage comprises an outlet opening to receive fluid from each microchannel, wherein each respective outlet opening is positioned at the corresponding first end 21 of the respective microchannel.  
Regarding claim 16, in the combination of Figure 3 (annotated, page 5) and Figure 11, the outlet opening to receive fluid from each microchannel comprises a first outlet opening to receive fluid from each microchannel, wherein the fluid outlet passage further comprises a second outlet opening to receive fluid from each microchannel, wherein each respective second outlet opening is positioned at the corresponding second end of the respective microchannel.  In other words, Figure 11 discloses first and second outlet openings positioned at the first and second ends of the microchannels, respectively.
Regarding claim 18, as applied to claim 2 above, in the combination of Figure 3 (annotated, page 5) and Figure 11, Figure 3 (annotated, next page) discloses the fluid outlet passage has a first outlet region (light shaded) positioned adjacent the microchannel first ends 21 and being smaller adjacent at least one of the outer microchannels (i.e. corresponding outlet region) relative to adjacent the centrally located microchannel, 


    PNG
    media_image3.png
    586
    858
    media_image3.png
    Greyscale


wherein the first outlet region has a smaller cross-sectional area adjacent the respective at least one of the outer microchannels (i.e. corresponding outlet region) compared to a cross-sectional area adjacent the centrally located microchannel.
Further, Figure 11 teaches first and second outlet regions corresponding to the fluid outlet passages 32, 33, respectively. 
Regarding claim 19, the second outlet region (as taught in Figure 11) is identical to the first outlet region and has a smaller cross-sectional area adjacent the respective at least one of the outer microchannels compared to a cross-sectional area adjacent the centrally located microchannel.
Regarding claim 20, as applied to claim 18 above, in the combination of Figure 3 (annotated, above) and Figure 11, the fluid outlet passage comprises a first outlet opening to receive fluid from each microchannel, wherein the respective first outlet opening is positioned adjacent the corresponding first ends 20 of the respective microchannels and opens to the first outlet region, wherein the fluid outlet passage further comprises a second outlet opening to receive fluid from each microchannel, wherein the respective second outlet opening is positioned adjacent the corresponding second ends 21 of the respective microchannels and opens to the second outlet region.  In other words, Figure 11 discloses first and second outlet openings positioned adjacent the first and second ends of the microchannels, respectively.
Regarding claim 21, as applied to claim 18 above, Figure 3 (annotated, page 10) discloses the fluid outlet passage comprises an outlet opening to receive fluid from each microchannel positioned at the corresponding first end 21 of the respective microchannel.
Regarding claim 22, in the combination of Figure 3 (annotated, page 10) and Figure 11, the outlet opening to receive fluid from each microchannel comprises a first outlet opening, wherein the fluid outlet passage further comprises a second outlet opening to receive fluid from each microchannel positioned at the corresponding second end of the respective microchannel.    In other words, Figure 11 discloses first and second outlet openings positioned at the first and second ends of the microchannels, respectively.

Response to Arguments
The Office action mailed on February 2, 2021 is vacated, since the merits of all claims were not addressed.
No further comments are deemed necessary at this time.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763